Citation Nr: 1619341	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  07-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.
 
2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypothyroidism. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1976, from April 1978 to April 1980, from November 1980 to November 1983, and from September 1986 to May 1992.  His discharge from this last period of service has been characterized as dishonorable for VA purposes.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified regarding these issues before the undersigned Veterans Law Judge (VLJ) in June 2011.  A hearing transcript is contained in the claims file.  

These claims were remanded in January 2016, as intertwined with an appeal concerning whether clear and unmistakable error (CUE) is present in several prior decisions promulgated by the RO concerning his character of discharge.  The CUE issue was remanded so the Veteran could be provided a Board hearing addressing the CUE issue.  He had this Board hearing before a different VLJ in February 2016.  As the CUE issue must be decided by that VLJ, the CUE issue has been split from this appeal and is discussed in a separate Board decision/remand under Docket Number 14-29 512.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the decision addressing CUE referenced in the Introduction, the Board found that the Veteran had submitted multiple statements of disagreement in the year following a May 2011 RO administrative decision which concluded the Veteran's "under other than honorable conditions" discharge applied to his entire period of service from   1986 to 1992.  Thus, the Veteran had properly initiated an appeal with regard to that decision and to require him to prove the existence of CUE would be improper as the decision had not become final.  The Board then remanded the issue concerning the character of discharge so that a statement of the case (SOC) could be issued.  

The Veteran's two new and material evidence claims are directly related to  whether the period of service from 1986 to 1989 is distinct from the period of service from 1989 to 1992 for which he received a discharge under other than honorable conditions.  This is relevant to the claims listed above, as the Veteran argues that he was diagnosed with hypertension and hypothyroidism during the period of service from 1986 to 1989.  As such, these issues are inextricably intertwined with the issue remanded in the separate decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  They too must be remanded pending the appeal in that matter.  

Accordingly, the case is REMANDED for the following action:

After adjudication of the issue of whether the character   of the Veteran's discharge in May 1992 constitutes a bar to VA benefits for the Veteran's period of active duty service from September 1986 to September 1989, which  is being remanded in a separate Board decision, complete any development deemed necessary and adjudicate the Veteran's petitions to reopen claims for service connection for hypertension and hypothyroidism       based upon new and material evidence.  If the claims remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

